               Case 18-10601-MFW                Doc 2961          Filed 09/02/20        Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :           Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :           Case No. 18-10601 (MFW)
                                                              :
                                  Debtors.1                   :           (Jointly Administered)
                                                              :
                                                              :           Obj. Deadline: Sept. 22, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------- x

               TWENTY-EIGHTH MONTHLY APPLICATION OF
           RICHARDS, LAYTON & FINGER, P.A. FOR ALLOWANCE OF
     COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT
       OF EXPENSES AS CO-COUNSEL TO THE DEBTORS AND DEBTORS IN
    POSSESSION FOR THE PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

Name of Applicant:                                                 Richards, Layton & Finger, P.A.

Authorized to Provide Professional Services to:                    the above-captioned debtors and debtors
                                                                   in possession

Date of Retention:                                                 April 23, 2018 nunc pro tunc to March 19,
                                                                   2018

Period for which compensation
and reimbursement are sought:                                      July 1, 2020 through July 31, 2020

Amount of Compensation sought as actual,
reasonable, and necessary:                                         $55,158.00 (80% of $68,947.50)

Amount of Expense Reimbursement sought
as actual, reasonable, and necessary:                              $126.20

This is a(n): X monthly              ___ interim                   final application



1
 The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


RLF1 23910793v.1
               Case 18-10601-MFW        Doc 2961     Filed 09/02/20   Page 2 of 18




Prior Applications Filed:

  Date                Period        Docket No.          Fees                 Expenses

5/25/18        3/19/18 - 4/30/18       932           $752,674.50            $25,124.94

6/22/18        5/1/18 - 5/31/18       1104           $643,831.00            $15,507.92

8/01/18        6/1/18 – 6/30/18       1285           $588,903.50            $19,000.69

8/28/18        7/1/18 - 7/31/18       1411           $280,967.00            $14,337.64

9/20/18        8/1/18 - 8/31/18       1519           $163,336.50             $2,547.51

10/22/18       9/1/18 - 9/30/18       1621           $170,369.00             $2,959.63

11/20/18      10/1/18 - 10/31/18      1748           $226,255.00             $2,322.71

12/20/18      11/1/18 – 11/30/18      1880           $244,978.00             $2,937.19

1/31/19       12/1/18 – 12/31/18      2053           $134,022.00             $1,644.93

2/28/19        1/1/19 – 1/31/19       2142           $130,959.00             $2,516.75

3/27/19        2/1/19 – 2/28/19       2225           $64,287.50              $1,250.82

4/30/19        3/1/19 – 3/31/19       2336           $120,374.50             $2,463.33

5/23/19        4/1/19 – 4/30/19       2383           $53,963.00              $593.27

7/12/19        5/1/19 – 5/31/19       2495           $106,602.50             $1,861.59

7/29/19        6/1/19 – 6/30/19       2531           $60,374.50              $1,042.86

8/30/19        7/1/19 – 7/31/19       2565           $50,391.00              $249.54

10/07/19           8/1/19-8/31/19     2600           $30,758.00               $91.08

11/1/19            9/1/19-9/30/19     2626           $35,961.00              $651.19

11/27/19       10/1/19-10/31/19       2644           $32,213.00              $217.33

 1/2/20       11/1/19 – 11/30/19      2669           $28,934.00              $170.65

 2/7/20       12/1/19 – 12/31/19      2700           $37,479.50              $626.01

 3/9/20        1/1/20 – 1/31/20       2734           $46,001.00              $377.72


                                                 2
RLF1 23910793v.1
               Case 18-10601-MFW      Doc 2961     Filed 09/02/20   Page 3 of 18




  Date             Period         Docket No.          Fees                 Expenses

4/24/20        2/1/20 – 2/29/20     2782           $51,522.00              $1,073.91

 5/4/20        3/1/20 – 3/31/20     2794           $75,872.50              $237.20

 6/4/20        4/1/20 – 4/30/20     2831           $36,936.00               $78.20

7/13/20        5/1/20 – 5/31/20     2872           $55,076.00              $262.40

 8/5/20        6/1/20 – 6/30/20     2910           $50,161.50              $339.08




                                               3
RLF1 23910793v.1
               Case 18-10601-MFW            Doc 2961        Filed 09/02/20       Page 4 of 18




                             COMPENSATION BY PROFESSIONAL2
                             JULY 1, 2020 THROUGH JULY 31, 2020

    Name of Professional        Position, year assumed            Hourly           Total           Total
        Individual             position, prior relevant        Billing Rate        Hours        Compensation
                                  experience, year of           (including         Billed
                                  obtaining relevant             changes)
                                  license to practice
Paul N. Heath                  Joined firm as associate                 $875          34.00         $29,750.00
                               in 1999. Director in
                               2007. Member of DE
                               Bar since 1998.
Robert C. Maddox               Joined firm as associate                 $665             0.2            $133.00
                               in 2009. Member of DE
                               Bar since 2009.
David T. Queroli               Joined firm as associate                 $550            50.2        $27,610.00
                               in 2016. Member of DE
                               Bar since 2016.
Garrett S. Eggen               Joined firm as associate                 $400            11.6          $4,640.00
                               in 2019. Member of DE
                               Bar since 2019.
Rebecca V. Speaker             Paralegal since 2002.                    $295             0.7            $206.50
                               Joined firm in 2001.
Susan A. Sherman               Paralegal since 1999.                    $295             3.0            $885.00
                               Joined firm in 2019.
M. Lynzy McGee                 Paralegal since 2007.                    $295            19.4          $5,723.00
                               Joined firm in 2016.
TOTAL                                                                                 119.1         $68,947.50


                                                            Grand Total                        $68,947.50
                                                            Attorney Compensation              $62,133.00
                                                            Total Attorney Hours               96.0
                                                            Blended Rate                       $647.22




2
 All professionals are members of the firm’s Corporate Restructuring and Bankruptcy Department unless otherwise
noted.
                                                       4
RLF1 23910793v.1
               Case 18-10601-MFW        Doc 2961    Filed 09/02/20   Page 5 of 18




                       COMPENSATION BY PROJECT CATEGORY
                         JULY 1, 2020 THROUGH JULY 31, 2020


                   Project Category                      Total Hours          Total Fees
 Case Administration (A)                                              34.0       $19,218.50
 Creditor Inquiries (B)                                                0.0             $0.00
 Meetings (C)                                                          0.0             $0.00
 Executory Contracts/Unexpired Leases (D)                             20.2       $12,085.00
 Automatic Stay/Adequate Protection (E)                                0.0             $0.00
 Plan of Re-Organization/Disclosure Statement (F)                      6.7          $5,115.00
 Use, Sale, Lease of Assets (G)                                        0.0             $0.00
 Cash Collateral/DIP Financing (H)                                     0.0             $0.00
 Claims Administration (I)                                            12.7          $6,334.50
 Court Hearings (J)                                                   12.0          $5,532.50
 General Corporate/Real Estate (K)                                     0.0             $0.00
 Schedules/SOFA/U.S. Trustee Reports (L)                               1.0           $538.50
 Employee Issues (M)                                                   0.0             $0.00
 Environmental (N)                                                     0.0             $0.00
 Tax Issues (O)                                                        0.1            $55.00
 Litigation/Adversary Proceedings (P)                                 20.6       $15,465.50
 RL&F Retention (Q-1)                                                  0.0             $0.00
 Retention of Others (Q-2)                                             0.0             $0.00
 RL&F Fee Applications (R-1)                                           4.8          $1,900.50
 Fee Applications of Others (R-2)                                      7.0          $2,702.50
 Vendor/Supplies (S)                                                   0.0             $0.00
 Non-Working Travel (T)                                                0.0             $0.00
 Utilities (U)                                                         0.0             $0.00
 Insurance (V)                                                         0.0             $0.00
 HW Production (Z)                                                     0.0             $0.00
 TOTAL                                                               119.1       $68,947.50



                                              5
RLF1 23910793v.1
               Case 18-10601-MFW    Doc 2961      Filed 09/02/20   Page 6 of 18




                                   EXPENSE SUMMARY
                           JULY 1, 2020 THROUGH JULY 31, 2020


        Expense Category                  Service Provider             Total Expenses
                                           (if applicable)
 Facsimile                                                                          $0.00
 Conference Calling                                                                $45.00
 Long Distance Telephone                                                            $0.00
                                Duplicating: 0 @ $.10 pg.
 In-House Reproduction                                                              $0.00
                                Printing: 0 @ $.10 pg.
 (Duplication/Printing)
 Outside Reproduction                                                               $0.00
                                Westlaw
 Legal Research                                                                    $10.70
 Filing/Court Fees                                                                 $25.00
 Court Reporting                                                                   $22.80
 Travel Expenses                                                                    $0.00
 Inside Courier & Expense                                                           $0.00
 Carriers
 Outside Courier & Expense                                                          $0.00
 Carriers
 Postage                                                                            $0.00
 Binding                                                                            $0.00
 Business Meals                                                                     $0.00
                                Pacer
 Document Retrieval                                                                $22.70
 Record Retrieval                                                                   $0.00
 Professional Services                                                              $0.00
 Overtime                                                                           $0.00
 Room Rental                                                                        $0.00
 Stationery Supplies                                                                $0.00
 TOTAL                                                                            $126.20




                                              6
RLF1 23910793v.1
               Case 18-10601-MFW                Doc 2961          Filed 09/02/20        Page 7 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :           Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                :
LLC, et al.,                                                  :           Case No. 18-10601 (MFW)
                                                              :
                                  Debtors.1                   :           (Jointly Administered)
                                                              :
                                                              :           Obj. Deadline: Sept. 22, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------- x

    TWENTY- EIGHTH MONTHLY APPLICATION OF RICHARDS, LAYTON &
      FINGER, P.A. FOR ALLOWANCE OF COMPENSATION FOR SERVICES
   RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS CO-COUNSEL TO
           THE DEBTORS AND DEBTORS IN POSSESSION FOR THE
            PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

                   Pursuant to Sections 330 and 331 of Title 11 of the United States Code, §§ 101-

1532 (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), and the

Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals, dated April 17, 2018 [Docket No. 247] (the “Interim Compensation Order”),

Richards, Layton & Finger, P.A. (“RL&F”) hereby files this Twenty-Eighth Monthly Application

of Richards, Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and

for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for the

Period from July 1, 2020 through July 31, 2020 (the “Application”). By the Application, RL&F


1
  The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.


RLF1 23910793v.1
               Case 18-10601-MFW          Doc 2961     Filed 09/02/20    Page 8 of 18




seeks a monthly allowance pursuant to the Interim Compensation Order with respect to the sums

of $68,947.50 (80% of which equals $55,158.00) as compensation and $126.20 for

reimbursement of actual and necessary expenses, for a total of $69,073.70 for the period from

July 1, 2020 through and including July 31, 2020 (the “Compensation Period”). In support of

this Application, RL&F respectfully represents as follows:

                                             Background

         1.        On March 19, 2018 (the “Petition Date”), The Weinstein Company Holdings

LLC and its affiliated debtors and debtors in possession (collectively, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Delaware (the “Court”) commencing the above-captioned

chapter 11 cases. The Debtors continue to operate their businesses and manage their properties

as debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. On

March 28, 2018, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”) appointed an official committee of unsecured creditors in these cases (the

“Committee”).

         2.        The factual background regarding the Debtors, including their businesses

operations, their capital and debt structures, and the events leading to the filing of the these

cases, is set forth in detail in the Declaration of Robert Del Genio in Support of First Day Relief

[Docket No. 7].

         3.        RL&F was retained effective as of the Petition Date by this Court’s order, dated

April 23, 2018 [Docket No. 288] (the “Retention Order”). The Retention Order authorized

RL&F to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.



                                                   2
RLF1 23910793v.1
               Case 18-10601-MFW          Doc 2961     Filed 09/02/20    Page 9 of 18




                                 Compensation Paid and Its Source

         4.        All services for which compensation is requested by RL&F were performed for or

on behalf of the Debtors.

         5.        Except to the extent of the retainer paid to RL&F as described in the application

seeking approval of RL&F’s employment by the Debtors, during the period covered by this

Application, RL&F has received no payment and no promises for payment from any source for

services rendered or to be rendered in any capacity whatsoever in connection with the matters

covered by this Application. There is no agreement or understanding between RL&F and any

other person for the sharing of compensation to be received for services rendered in these cases.

                                            Fee Statements

         6.        The fee statement for the Compensation Period is attached hereto as Exhibit A.

This statement contains daily time logs describing the time spent by each attorney and

paraprofessional for this period. To the best of RL&F’s knowledge, this Application complies

with Sections 330 and 331 of the Bankruptcy Code, the applicable Bankruptcy Rules, the

Guidelines adopted by the Office of the United States Trustee, Local Rule 2016-2, and the

Interim Compensation Order.

                                   Actual and Necessary Expenses

         7.        A summary of actual and necessary expenses and daily logs of expenses incurred

by RL&F during the Compensation Period is attached hereto as Exhibit B. RL&F charges all of

its bankruptcy clients $0.10 per page for photocopying expenses and $0.10 per page for printing

jobs. Actual long-distance carrier charges for outgoing facsimile transmissions are reflected in

the long-distance telephone charges.

         8.        Regarding providers of on-line legal research (e.g., WESTLAW), RL&F charges



                                                   3
RLF1 23910793v.1
               Case 18-10601-MFW         Doc 2961     Filed 09/02/20   Page 10 of 18




all of its clients the standard usage rates these providers charge, which, due to contractual flat

fees, may not always equal RL&F’s actual cost. RL&F currently is under contract to pay these

providers a flat fee every month. Charging its clients the on-line providers’ standard usage rates

allows RL&F to cover adequately the monthly flat fees it must pay to these types of providers.

         9.        RL&F believes the foregoing rates are the market rates that the majority of law

firms charges clients for such services. In addition RL&F believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.

                                   Summary of Services Rendered

         10.       The director and associates of RL&F who have rendered professional services in

these cases are as follows: Paul N. Heath, Robert C. Maddox, David T. Queroli and Garrett S.

Eggen.

         11.       The paraprofessionals of RL&F who have provided services to these attorneys in

these cases are as follows: Rebecca V. Speaker, Susan A. Sherman and M. Lynzy McGee.

         12.       RL&F, by and through the above-named persons, has prepared and/or assisted in

the preparation of various applications and orders submitted to the Court for consideration,

advised the Debtors on a regular basis with respect to various matters in connection with these

cases, and has performed all necessary professional services which are described and narrated in

detail hereinafter.

                                  Summary of Services By Project

         13.       The services rendered by RL&F during the Compensation Period can be grouped

into the categories set forth below. These categories are generally described below, with a more



                                                  4
RLF1 23910793v.1
               Case 18-10601-MFW           Doc 2961      Filed 09/02/20     Page 11 of 18




detailed identification of the actual services provided set forth on the attached Exhibit A. The

attorneys and paraprofessionals who rendered services relating to each category are identified,

along with the number of hours for each individual and the total compensation sought for each

category, in Exhibit A attached hereto.

          A.       Case Administration/Miscellaneous Matters

                   Fees: $19,218.50                      Total Hours: 24.0

                   This category includes all matters related to filing documents with the Court,

service thereof, maintenance of calendars, communications with the U.S. Trustee, review of

work in process reports, review of notices of appearance and maintaining service lists.

          B.       Creditor Inquiries

                   Fees: $0.00                    Total Hours: 0.0

                   This category includes all matters related to responding to creditor inquiries.

          C.       Meetings

                   Fees: $0.00                    Total Hours: 0.0

                   This category includes all matters related to preparing for and attending meetings

with the Debtors, the Committee, individual creditors, the U.S. Trustee, co-counsel and the

Debtors’ other professionals.

          D.       Executory Contracts/Unexpired Leases

                   Fees: $12,085.00                      Total Hours: 20.2

                   This category includes all matters related to contract and lease analysis and

matters related to assumption, assignment or rejection of executory contracts and unexpired

leases.




                                                     5
RLF1 23910793v.1
              Case 18-10601-MFW            Doc 2961     Filed 09/02/20    Page 12 of 18




         E.        Automatic Stay/Adequate Protection

                   Fees: $0.00                   Total Hours: 0.0

                   This category includes all matters related to motions to modify the automatic stay,

issues related to the effect of the automatic stay or pending matters, and all other types of actions

where adequate protection is the central issue.

         F.        Plan of Reorganization/Disclosure Statement

                   Fees: $5,115.00               Total Hours: 6.7

                   This category includes all matters related to review, formulation, negotiation,

preparation and promulgation of plans of reorganization, disclosure statements, and related

corporate documentation and research relating thereto.

         G.        Use, Sale, Lease of Assets

                   Fees: $0.00           Total Hours: 0.0

                   This category includes all matters relating to acquisitions, dispositions and other

post-petition uses of property of the estate.

         H.        Cash Collateral/DIP Financing

                   Fees: $0.00                   Total Hours: 0.0

                   This category includes all matters relating to negotiation and documentation of

debtor-in-possession financing and post-confirmation financing, all cash collateral issues and

related pleadings.

         I.        Claims Administration

                   Fees: $6,334.50                      Total Hours: 12.7

                   This category includes all matters related to claims administration matters and bar

date matters, including claims objections and related contested matters.



                                                    6
RLF1 23910793v.1
              Case 18-10601-MFW           Doc 2961     Filed 09/02/20    Page 13 of 18




         J.        Court Hearings

                   Fees: $5,532.50              Total Hours: 12.0

                   This category includes all matters related to preparation for and attendance at

court hearings.

         K.        General Corporate/Real Estate

                   Fees: $0.00                  Total Hours: 0.0

                   This category includes all matters relating to transactional, corporate governance

and related matters involving the Debtors’ business operations that are not part of a plan of

reorganization or disclosure statement.

         L.        Schedules/SOFA/U.S. Trustee Reports

                   Fees: $538.50                Total Hours: 1.0

                   This category includes preparation of schedules and amendments, statements of

financial affairs and amendments, operating reports and other reports required by the U.S.

Trustee or the Court.

         M.        Employee Issues

                   Fees: $0.00                  Total Hours: 0.0

                   This category includes all matters related to employee wages, benefits, collective

bargaining issues, other employee relations matters, ERISA, and retirement benefits.

         N.        Environmental

                   Fees: $0.00                  Total Hours: 0.0

                   This category includes all environmental matters, other than environmental

aspects of the plan of reorganization.




                                                   7
RLF1 23910793v.1
              Case 18-10601-MFW           Doc 2961      Filed 09/02/20     Page 14 of 18




         O.        Tax Issues

                   Fees: $55.00                  Total Hours: 0.1

                   This category includes all federal and state income, property, employment, excise

and other tax matters, other than the tax aspects of the plan of reorganization.

         P.        Litigation/Adversary Proceedings

                   Fees: $15,465.50              Total Hours: 20.6

                   This category includes all matters related to litigation and adversary proceedings.

         Q-1.      RL&F Retention Applications

                   Fees: $0.00                   Total Hours: 0.0

                   This category includes all matters related to preparing applications to retain

RL&F and supplements thereto.

         Q-2.      Retention of Others

                   Fees: $0.00                   Total Hours: 0.0

                   This category includes time spent reviewing applications for retention of other

professionals, objecting to the retention of other professionals, and assisting other professionals

with preparing and filing retention applications.

         R-1.      RL&F Fee Applications

                   Fees: $1,900.50               Total Hours: 4.8

                   This category includes all time spent preparing, reviewing, filing and circulating

monthly invoices and fee applications for RL&F.

         R-2.      Fee Applications of Others

                   Fees: $2,702.50               Total Hours: 7.0

                   This category includes time spent reviewing invoices or applications of other



                                                    8
RLF1 23910793v.1
               Case 18-10601-MFW           Doc 2961       Filed 09/02/20     Page 15 of 18




professionals, objecting to fees of other professionals and assisting other professionals with filing

and circulating monthly invoices and applications.

         S.        Vendor/Suppliers

                   Fees: $0.00                    Total Hours: 0.0

                   This category includes all matters related to vendors and suppliers, including

reclamation issues.

         T.        Non-Working Travel

                   Fees: $0.00                    Total Hours: 0.0

                   This category includes all travel time not otherwise chargeable.

         U.        Utilities

                   Fees: $0.00                    Total Hours: 0.0

                   This category includes all matters related to utility issues.

         V.        Insurance

                   Fees: $0.00            Total Hours: 0.0

                   This category includes all matters related to insurance policies or coverage.

         Z.        HW Production

                   Fees: $0.00                    Total Hours: 0.0

                   In accordance with the Discovery Protocol Order, dated June 5, 2018 [Docket No.

976], this category includes all matters related to the review and production of documents to

Harvey Weinstein.

                                          Valuation of Services

         14.       Attorneys and paraprofessionals of RL&F have expended a total of 119.1 hours in

connection with this matter during the Compensation Period, as follows:



                                                      9
RLF1 23910793v.1
               Case 18-10601-MFW        Doc 2961     Filed 09/02/20    Page 16 of 18




                   ATTORNEYS                         HOURS           HOURLY RATE

                   Paul N. Heath                     25.1            $875
                   Robert C. Maddox                  0.2             $665
                   David T. Queroli                  50.2            $550
                   Garrett S. Eggen                  11.6            $400

                   PARAPROFESSIONALS                 HOURS           HOURLY RATE

                   Rebecca V. Speaker                0.7             $295
                   M. Lynzy McGee                    19.4            $295
                   Susan A. Sherman                  3.0             $295


The nature of the work performed by these persons is fully set forth in Exhibit A attached

hereto. These are RL&F’s normal hourly rates for work of this character. The reasonable value

of the services rendered by RL&F to the Debtors during the Compensation Period is $68,947.50.

         15.       In accordance with the factors enumerated in Section 330 of the Bankruptcy

Code, it is respectfully submitted that the amount requested by RL&F is fair and reasonable

given (a) the complexity of these cases, (b) the time expended, (c) the nature and extent of the

services rendered, (d) the value of such services, and (e) the costs of comparable services other

than in a case under this title. Moreover, RL&F has reviewed the requirements of Local Rule

2016-2 and believes that this Application complies with that Rule.




                                                10
RLF1 23910793v.1
              Case 18-10601-MFW       Doc 2961      Filed 09/02/20     Page 17 of 18




         WHEREFORE, RL&F respectfully requests that the Court authorize that, for the

Compensation Period, an allowance be made to RL&F pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $68,947.50 as compensation for necessary

professional services rendered (80% of which equals $55,158.00), and the sum of $126.20 as

100% reimbursement of actual necessary costs and expenses, for a total of $69,073.70 and that

such sums be authorized for payment in accordance with the Interim Compensation Order and

for such other and further relief as this Court may deem just and proper.

Dated: September 2, 2020
       Wilmington, Delaware            /s/ David T. Queroli
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Mark D. Collins (No. 2981)
                                      Paul N. Heath (No. 3704)
                                      Zachary I. Shapiro (No. 5103)
                                      Brett M. Haywood (No. 6166)
                                      David T. Queroli (No. 6318)
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701
                                      Email: queroli@rlf.com

                                      Attorneys for the Debtors and Debtors in Possession




RLF1 23910793v.1
              Case 18-10601-MFW           Doc 2961      Filed 09/02/20     Page 18 of 18




          CERTIFICATION OF COMPLIANCE WITH DEL. BANKR. L.R. 2016-2

                   I, David T. Queroli, on this 2nd day of September, 2020, certify as follows:

                   a)     I am an associate with the applicant firm, Richards, Layton & Finger, P.A.

(“RL&F”), and have been admitted to appear before this Court.

                   b)     I have personally performed many of the legal services rendered by

RL&F, as co-counsel to the Debtors, and am thoroughly familiar with the other work performed

on behalf of the Debtors by the lawyers and other professionals of RL&F.

                   c)     I have reviewed the foregoing Application, and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. L.R. 2016-2, and submit that the Application substantially complies with

such rule.

                                                         /s/ David T. Queroli
                                                         David T. Queroli (No. 6318)




RLF1 23941618v.1
